DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 07/02/2021: Claims 1-3 and 5-7 are pending. Claims 4 and 8 have been cancelled.

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1-3 and 5-7 under 35 U.S.C. 103 as being obvious over Hashio (US 2010/0315066 A1) in view of Kawaguchi (US 2013/0154617 A1) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “…wherein the first mold member substrate positioning portion configured to position the substrate, the bus bar has a rectangular cross section, and the bus bar positioning portion of the first mold member in contact with a vertical surface of the bus bar and a horizontal surface of the bus bar.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-3 and 5-7 are allowed for depending from allowable claim 1.


               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Nakayama teaches a sensing element for a busbar but does not teach “… wherein the first mold member substrate positioning portion configured to position the substrate, the bus bar has a rectangular cross section, and the bus bar positioning portion of the first mold member in contact with a vertical surface of the bus bar and a horizontal surface of the bus bar.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        


/SON T LE/Primary Examiner, Art Unit 2863